The opinion of the court was delivered by
Huston, J.
This is a writ of error to Lebanon county. ■ The verdict is in these words: “ Jury found for the plaintiff, and that Tobias Stoever, the husband of the plaintiff, was seised in fee of the premises; that he aliened the same in fee simple, on the 1st of April, 1814, to P. Leineweaver, the defendant, who . has been in *298possession of the same ever since; that the premises at the time of the said alienation, were of the value of five thousand and fifty pounds; that Tobias Stoever died in August, 1824, before the institution of this suit, and that the plaintiff was the lawful wife of the said To-bias, at the time of the alienation.”
On this, judgment was entered. To be sure, there was a mistake in finding the value of the fee simple, instead of the annual value; or,, rather as T. Stoever did not die seised, it was surplusage to find any thing about the value.
The jury have found all the material facts, and one totally immaterial; if the plaintiff should ever take a writ of inquiry for damages; or, mesne profits,-she may subject herself to a writ of error; but, if she only takes her writ of seisin, there will be no harm done,, even if this were more than surplusage and actual error, the Court in this action can affirm in part and reverse in part.
Judgment affirmed, considering this finding as to value in this case as mere surplusage.